Per. Curiam,
There appears to be nothing in either of the fourteen specifications of error that requires a reversal of the judgment entered on the verdict. We are not convinced that there was any error in the admission or exclusion of testimony, or in any of the learned judge’s rulings on questions of law. The questions of fact presented by the evidence were exclusively for the consideration of the jury, and, to them, they were submitted with instructions of which defendants have no just reason to complain.
Judgment affirmed.